Citation Nr: 0609839	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 12, 
2002, for the award of service connection for neurogenic 
bladder with urinary incontinence. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1981 to 
February 1989, and active duty for training (ACDUTRA) from 
March 1, 1998 to March 14, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO granted service connection for neurogenic bladder with 
urinary incontinence, effective August 12, 2002. The veteran 
filed a notice of disagreement (NOD) with the assigned 
effective date in December 2002.  The RO issued a statement 
of the case (SOC) in May 2004 and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that same month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for entitlement to an effective date 
earlier than August 12, 2002, for the grant of service 
connection for neurogenic bladder with urinary incontinence 
has been accomplished.

2. The RO received the veteran's claim for service connection 
for neurogenic bladder with urinary incontinence on August 
12, 2002

3.  There is no statement or communication with the RO prior 
to August 12, 2003, that constitutes a claim, or indicates an 
intent to apply for service connection for neurogenic bladder 
with urinary incontinence.




CONCLUSION OF LAW

The claim for an effective date earlier than August 12, 2002, 
for the award of service connection for neurogenic bladder 
with urinary incontinence is without legal merit.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), and, 
most recently, Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).

In the present appeal, the May 2004 SOC set out the 
provisions of 38 C.F.R. § 3.400 and explained the criteria 
governing effective dates for direct service connection.  
Moreover, the veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claim for an earlier effective date.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).
 
A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

In this case, the veteran seeks an award of service 
connection for neurogenic bladder with urinary incontinence 
prior to August 12, 2002, the effective date assigned by the 
RO based on the date of receipt of the claim for that 
benefit.  However, the Board finds no legal basis for the 
assignment of an effective date for such an award prior to 
that date.  Simply stated, there was no pending claim prior 
to that date pursuant to which service connection could have 
been granted.  

The basic facts of this case are not in dispute.  Service 
medical records and a line of duty determination reflect that 
in March 1998, during ACDUTRA, the veteran sustained an 
injury to his back.  The record shows that in August 2002, 
over four years after his period of ACDUTRA, the veteran 
filed a claim for service connection for loss of bladder 
control.  On VA examination in October 2002, the examiner 
essentially related the veteran's neurogenic bladder with 
incontinence to his back injury during ACDUTRA.  By rating 
action of November 2002, the RO granted service connection 
for neurogenic bladder with urinary incontinence, effective 
August 12, 2002, the date of the claim for service 
connection.  The veteran contends that he is entitled to an 
effective date back to the March 1998 line of duty 
determination.  

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that 
benefit.  In this case, the veteran has not contended, and 
the evidence does not show, that he ever filed a claim for 
service connection for neurogenic bladder with urinary 
incontinence at any point prior to August 12, 2002.  In the 
veteran's December 2003 NOD and substantive appeal in May 
2004, the veteran asserted  that he was unaware about VA 
procedures for pursuing claims for service connection.  He 
furthered that no one in his reserve unit knew what to do to 
help him get compensation.  Even if the Board were to accept 
the veteran's assertions as credible, such still would not 
provide a legally sufficient basis for a grant of the benefit 
sought.

In this regard, the Board emphasizes that, while VA does have 
a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA. See  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA 
does make every effort to identify and notify claimants of 
the potential entitlement to benefits .  However, in this 
case, the Board must note that the claims file contains no 
communication from the veteran at any time prior to August 
12, 2002 that put VA on notice that potential entitlement to 
service connection for neurogenic bladder with urinary 
incontinence had arisen.  The Board also notes that, 
notwithstanding the veteran's assertions advanced in support 
of this appeal, if the veteran needed assistance in filing a 
claim for disability benefits, he could have, at any time, 
availed himself of advice and assistance that is available-
free of charge, and for the asking-from a VA veterans 
benefits counselor or a representative of a veterans service 
organization.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The fact 
remains that, in this case, the veteran first filed a claim 
for service connection for neurogenic bladder with urinary 
incontinence on August 12, 2002, more than one year following 
separation from service; thus, the date of the August 12, 
2002 claim is the earliest effective date that may be 
assigned for the award of that benefit.  

Under these circumstances, the claim for earlier effective 
date for the award of service connection in this case must be 
denied.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An effective date earlier than August 12, 2002, for the award 
of service connection for neurogenic bladder with urinary 
incontinence, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


